Citation Nr: 0603622	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-39 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for disability from 
positive human immunodeficiency virus (HIV) status.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, variously diagnosed as major depressive 
disorder and as dysthymia.


REPRESENTATION

Appellant represented by:	J. T. Simonetti, Jr., Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active duty service as a member of the 
Alabama Army National Guard (ARNG) from August 31, 1978, to 
November 30, 1978, and from October 6, 2001, to October 18, 
2002, and from March 15, 2003, to May 3, 2003.  With regard 
to the veteran's third and final period of active duty, a DD 
[Department of Defense] Form 220, Active Duty Report, states 
that he began a period of active duty on March 15, 2003, and 
his report of separation and record of service in the ARNG of 
Alabama states that the effective date of his 
discharge/separation was May 3, 2003.    

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 2004 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005), 
which are applicable to this appeal, provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The United States Court of Appeals 
for Veterans Claims (Court) has held that, as a fourth 
required element, proper VCAA notice also must ask the 
claimant to provide any evidence in his or her possession 
which pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, on VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in November 2004, the veteran contended 
that his current psychiatric disability, which was diagnosed 
as a major depressive disorder at a United States Army 
hospital in April 2003 and as dysthymia at a VA mental 
disorders examination in February 2004, and his positive HIV 
status of which he was informed during his period of active 
duty in 2003 were both "made worse" [that is, aggravated] 
during his active military service.  

With regard to the veteran's psychiatric status, the Board 
notes that the veteran's service medical records in his 
claims file show that, in April 2003 during hospitalization 
at the base hospital of Fort Benning, Georgia, for 
psychiatric evaluation and treatment, he provided a medical 
history of having had a depressed mood, anhedonia, insomnia, 
feelings of guilt/worthlessness, and suicidal thoughts since 
the death of his mother one year earlier, and he stated that 
he had had generalized anxiety for much of his adult life.  
On his original claim for VA compensation, which was received 
in May 2003, the veteran stated that he had been "diagnosed 
as depressed" at the Anniston, Alabama, Army Depot in June 
2001.  The Board notes that, in June 2001, the veteran was 
not serving a period of active duty, but that the report of 
separation and record of the veteran's ARNG service in his 
claims file does not disclose whether he was on active duty 
for training (ACDUTRA) in June 2001.  

With regard to the veteran's status as HIV positive, the 
records of his hospitalization at the Fort Benning base 
hospital in April 2003 reveal that he was informed in early 
April 2003 that his routine blood test for a service member 
recalled to active duty had shown that he was HIV positive 
and it was noted that "[the veteran] has guilt regarding his 
diagnosis w/HIV and his sexual orientation as homosexual."  
However, there is no indication in the record either by means 
of a statement by the veteran or by some other knowledgeable 
person or by means of an opinion by a physician or other 
health care provider as to when and how the veteran 
contracted  HIV.  In his statements to VA, the veteran has 
not specified the way in which he alleges that his positive 
HIV status was worsened while he was on active duty in 2003 
or to what extent/degree he alleges that such condition was 
worsened.

In a letter dated in August 2003, the RO requested that the 
veteran's Alabama ARNG unit provide copies of the following: 
the reports of all physical examinations of the veteran, to 
include any EOD [expiration of duty] and/or RAD [release from 
active duty] examinations, during his ARNG service; all 
medical treatment records of the veteran compiled during his 
ARNG service; and any line of duty determinations made 
concerning injuries to the veteran, if any, during his ARNG 
service.  The RO's August 2003 letter also requested that the 
veteran's ARNG unit provide verification of all periods of 
his National Guard service.  The veteran's claims file does 
not contain any reply by his Alabama ARNG unit to VA's 
request for records and for information.  In a statement 
received in late August 2003, the veteran said that he had 
been informed by his ARNG unit that his records had been 
transferred to a records facility in St. Louis, Missouri 
[presumably the military branch of the National Personnel 
Records Center], and he requested VA to obtain those records.

Because the medical records compiled during the appellant's 
National Guard service would be pertinent to his claims that 
both his disability from his HIV positive status and his 
psychiatric disorder were aggravated during active duty or 
during a period of ACDUTRA, the Board finds that such records 
constitute evidence pertinent to the claims on appeal and 
that VA's duty to assist pursuant to the VCAA and its 
implementing regulations requires that VA attempt to obtain 
the records, and so this case will be remanded to the RO via 
the AMC for that purpose.

With regard to verification of the veteran's periods of 
active military duty and of ACDUTRA, a VA Form 119, Report of 
Contact, dated in December 2003, reflects a request by the RO 
that the veteran provide a copy of his DD Form 214, report of 
separation, for his period of active duty from March 15, 
2003, to May 3, 2003, and the veteran's statement that he 
would make a request to his ARNG unit for a copy of that DD 
Form 214.  However, the veteran's claims file does not 
contain a copy of any DD Form 214 verifying active duty 
service in 2003.  While this case is in remand status, VA 
should renew the request that the veteran provide such 
verification of his active duty service during 2003.

Furthermore, in view of the veteran's contention that an 
acquired psychiatric disorder which pre-existed his period of 
active duty which commenced on March 15, 2003, was aggravated 
during that period of service and in view of the fact that 
during his period of active service from mid-March to early 
May 2003 the veteran was hospitalized for psychiatric 
evaluation and treatment, the Board finds that, under the 
provisions of 38 C.F.R. § 3.159(c)(4) (2005), a medical 
opinion on the question of whether the underlying condition 
of an acquired psychiatric disorder which pre-existed the 
veteran's period of active service which commenced on March 
15, 2003, was worsened during that period of service is 
necessary to decide the appeal on the issue of entitlement to 
service connection for an acquired psychiatric disorder, and 
this case will also be remanded to the AMC for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:              

1.  The AMC should contact the appellant 
and request that he provide a copy of a 
DD Form 214 to verify active duty service 
during the year 2003.  The AMC should 
also request that the appellant identify 
all physicians and medical facilities, VA 
or non-VA, which have treated him for 
psychiatric illness or for HIV-related 
illness since November 2004 when his case 
was certified on appeal to the Board.  
After obtaining from the appellant any 
necessary authorizations for release of 
medical records, the AMC should attempt 
to obtain copies of all such treatment 
records identified by the appellant.  In 
making records requests for records not 
in the custody of a federal department or 
agency, the AMC must comply with the 
provisions of 38 C.F.R. § 3.159(c)(1) 
(2005). 

2.  The AMC should attempt to obtain from 
the Alabama Army National Guard or from 
any records center or depository to which 
the records were transferred or retired 
copies of: the reports of all physical 
examinations of the appellant, to any EOD 
and/or RAD examinations, during his ARNG 
service; all medical treatment records of 
the appellant compiled during his ARNG 
service; any line of duty determinations 
made concerning injuries to the 
appellant, if any, during his ARNG 
service; and verification of all of the 
appellant's periods of active duty, 
ACDUTRA, and inactive duty training while 
he was a member of the Alabama ARNG.  In 
making this records request, the AMC must 
comply with the provisions of 38 C.F.R. 
§ 3.159(c)(2) (2005) pertaining to VA's 
obtaining records in the custody of a 
federal department or agency. 

3.  The AMC should then arrange for the 
veteran to undergo an examination by a 
specialist in psychiatry.  It is 
imperative that the examining physician 
review the pertinent records and 
documents in the claims file, to include 
all service medical records and post-
service records of treatment for 
psychiatric disorders and for HIV-related 
illness, if any.  The AMC should inform 
the examining physician that by law 
temporary or intermittent flare-ups 
during service of a pre-existing injury 
or disease are not sufficient to be 
considered "aggravation in service" 
unless the underlying condition, as 
contrasted to symptoms, is worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).


The AMC should request that the examining 
physician respond to the following 
questions:  (1) Do his medical records in 
the claims file which you have reviewed 
show that, prior to March 15, 2003, the 
date on which he commenced a period of 
active military service which ended on 
May 3, 2003, the veteran suffered from 
one or more Axis I acquired psychiatric 
disorders?; (2) If your answer to the 
first question was in the affirmative, 
which Axis I disorder or disorders 
existed in the veteran's case prior to 
March 15, 2003?; and (3) As to each Axis 
I psychiatric disorder reported by you in 
response to the second question, did the 
underlying condition of such Axis I 
disorder, as contrasted to symptoms, 
worsen during the veteran's period of 
active service from March 15, 2003, to 
May 3, 2003?  A rationale should be 
provided by the examiner for all opinions 
expressed.

4.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case.  The veteran and his representative 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).
 


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

